Citation Nr: 1413186	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-11 764	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus with peripheral neuropathy of the lower extremities, for accrued benefit purposes.

2.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), for accrued benefit purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  He died in August 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant accrued benefits, finding that the Veteran did not have an appeal pending at the time of his death.  A notice of disagreement (NOD) was received in June 2007.  A statement of the case (SOC) was issued granting entitlement to accrued benefits in February 2008.  A separate SOC as to the increased rating claims was issued in February 2009, and a substantive appeal was received in March 2009.  A supplemental SOC (SSOC) was then issued in May 2009.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU was warranted as a result of that disability.  At no time prior to his death was it alleged that the Veteran was unemployable due to his service-connected disabilities.  As such, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.



FINDINGS OF FACT

1.  In April 2005, the RO received the Veteran's claim seeking to establish service connection for diabetes mellitus and PTSD; the RO granted these claims and assigned a 20 percent evaluation for diabetes effective April 22, 2004 and a 30 percent evaluation for PTSD effective April 22, 2005.  The Veteran filed a timely notice of disagreement with the assigned evaluations in May 2006.  

2.  The Veteran died in August 2006.  At the time of his death, an appeal contesting the assigned evaluations for diabetes and PTSD remained pending.

3.  Prior to his death, the Veteran's service-connected diabetes mellitus type II was not shown to be productive of a disability picture that was manifested by the required regulation of activities at any time during the appeal period.

4.  Prior to his death, the Veteran's service-connected PTSD was productive of a disability picture which more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the criteria for a rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119 and Code 7913 (2013).

2.  For accrued benefits purposes, the criteria for a rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

      Duty to Notify
      
Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice by a letter dated in January 2007.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (Court) held that with regard to Dependency and Indemnity Compensation (DIC) claims (including claims for accrued benefits), section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  In the instant case, the record shows that the January 2007 VCAA letter also informed the appellant of the information and evidence necessary to substantiate her claim, specifically including an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).




      Duty to Assist

VA has assisted the appellant in obtaining evidence.  The claims file contains private and VA post-service treatment records.  Additionally, prior to his death, the Veteran was afforded VA examinations in September 2005 for both diabetes and PTSD.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board finds that no further assistance is necessary.  Specifically, because entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present [such as VA treatment records] in the Veteran's claims file when he died.  See 38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  In other words, the outcome of the appellant's accrued-benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence that may be added to the file, no evidentiary development is necessary.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

As noted above, at the time of his death, the Veteran had pending claims for increased ratings for diabetes and PTSD.  Although his claims terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits is separate from the increased rating claims filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claims, and the appellant takes the Veteran's claims as they stood on the date of his death.  See Zevalkink v. Brown, 102 F. 3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F. 3d 1296 (Fed. Cir. 1998).  Here, the appellant, is advancing essentially the same claim for increased ratings for diabetes and PTSD as the Veteran's claim, which was pending at the time of his death. 

The law applicable to accrued benefits provides that certain individuals may be paid periodic monetary benefits, due and unpaid for a period not to exceed two years (for deaths before December 16, 2003), to which the Veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of the Veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108-183, § 104 (2005).  Also, under 38 U.S.C.A. § 5121(c), a claim for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  In this case, the Veteran died in August 2006, and the appellant filed her claim in December 2006.  Thus, timely claims for increased ratings for diabetes and PTSD for the purpose of accrued benefits have been submitted.

By statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

	Diabetes

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.   A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated. A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 for diabetes mellitus is successive because each higher evaluation requires the elements of the lower evaluation.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

As an initial matter the Board considered a whether separate ratings were warranted for erectile dysfunction and peripheral neuropathy of the lower extremities associated diabetes mellitus.  There has been no evidence of penile deformity.  See Report of VA examination dated September 2005.  Additionally, while the Veteran has peripheral neuropathy of the lower extremities, on examination it was noted that he had intact fine sensation, and no point tenderness or pain with the palpation of the feet.  There were no limitations due to neuropathy noted on examination.  See Report of VA examination dated September 2005.  As such, as neither erectile dysfunction nor peripheral neuropathy of the lower extremities meet the criteria for compensable evaluations, they remain part of the diabetic process.  38 C.F.R. § 4.115b, 4.119, 4.120.  

Cardiology treatment records note diabetes as early as 2002.  Treatment records from 2003 show the Veteran was treated for non-insulin dependent diabetes.

Treatment records from 2004 show the Veteran exercised regularly at the fitness center and that his sugars improved when the need for insulin was threatened. 

The Veteran submitted an April 2005 opinion from his primary care provider, which stated he had developed non-insulin dependent diabetes with several common complications, including peripheral neuropathy.  

In February and June 2005, the Veteran complained of erectile dysfunction.  Treatment records from this time also noted his diet had improved.  Treatment records showed that the Veteran's diabetes was affected by his other conditions.  Specifically, the Veteran failed to monitor his diabetes when afflicted with other conditions, including emotional turmoil or additional (non-service connected) illnesses. 

However, VA treatment records from February 2005 noted that his diabetes was in good control with medication. 

The Veteran underwent a VA examination in September 2005.  The examination report noted onset of diabetes at age 54.  It was reported that the Veteran never had an episode of ketoacidosis and had never been hospitalized for treatment of his diabetes.  It was reported that he had a hypoglycemic reaction in August 2005, where he broke out in a cold sweat and was shaking.  Juice relieved the symptoms.  A low cholesterol and low fat diet was reported.  Additionally, the Veteran reported watching his intake of carbohydrates.  On examination, the Veteran reported weight loss.  He reported that his legs hurt when he walked, that he occasionally felt weak, and carried peanuts around to eat if hungry.  He reported taking Amaryl and monitoring his daily glucose by finger stick.  Other symptoms identified included muscle weakness, nocturia, erectile dysfunction, and blurred vision.  After a complete physical, the examiner noted that the Veteran's diabetes was not in control, and was complicated by erectile dysfunction and reduced arterial circulation to his feet related to his military service.  

While the evidence shows that the Veteran required an oral hypoglycemic agent and was on a restricted diet (low cholesterol and low fat), there was no evidence of regulation of activities to warrant a 40 percent rating.  The record shows the Veteran exercised regularly in 2004, and the VA examination did not note a restriction in activities.  Private treatment records were also silent as to the regulation of activities as a means of treatment for his diabetes.  Therefore, prior to his death, the Board finds that the Veteran's diabetes was adequately contemplated by the 20 percent rating and the preponderance of the evidence is against the claim for evaluation in excess of 20 percent for diabetes mellitus type II.

	PTSD 

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

During an October 1997 intake psychological evaluation, the Veteran was diagnosed with a generalized anxiety disorder.  The main symptom exhibited was insomnia.  His GAF score was 50.  A November 1997 psychological evaluation diagnosed a probable adjustment disorder, with symptoms of anxiety and insomnia.  Sleep medication and antidepressants were diagnosed.  His GAF score was 55.  Treatment notes from 1998 show the Veteran suffered anxiety, sleep problems, including waking short of breath, stress, and worrisome.  

In January 2005, primary care treatment records noted the Veteran suffered an anxiety reaction with PTSD secondary to Vietnam.  Flashbacks were noted.  Valium was prescribed to treat the presence of psychological symptoms.  An April 2005 treatment record showed that recent stress had caused insomnia and worry.  It was noted that the Veteran did not experience flashbacks at this time.  Valium was continued for short-term use and counseling was recommended, however, it was noted the Veteran was unwilling to participate.  In July 2005, treatment records noted Valium was used sporadically.  Primary care treatment records also note a history of sleep difficulties.  

VA treatment records from February 2005 noted the Veteran showed decreased energy, decreased interest in activities, and decreased social interest.  No thoughts of suicide were reported.

In September 2005, the Veteran underwent a VA examination for PTSD.  On examination it was reported the Veteran was treated for depression, anxiety, sleep problems, and PTSD.  He was involved in counseling and had tried several antidepressants.  Symptoms reported on examination, included hyper-vigilance; poor sleep with early, middle, and late insomnia; nightmares; occasional flashbacks; depression; anxiety; intrusive thoughts; anger; rage; emotional numbing; some social isolation; and a sense of foreshortened future.  He avoided things that reminded him of his war experiences and had an exaggerated startle reflex.  

On examination, the Veteran presented clean and casually dressed.  He was cooperative and maintained good eye contact during the interview and his speech was goal-directed with normal rate, tone, and prosody.  It was noted that the Veteran tended to minimize his symptoms.  His mood was depressed; affect blunted.  There were no reports of suicidal or homicidal ideations.  No indication of a formal thought disorder was shown.  No hallucinations or delusions were noted.  The Veteran was alerts and oriented.  Memory was intact.  Sensorium was clear.  Insight and judgment were good.  There was no evidence of delirium present.  

An Axis I diagnosis of PTSD, chronic and severe was given.  The Veteran's GAF score was 38.  The examiner noted that the traumatic events which led to his diagnosis are persistently experienced in recurrent and intrusive distressing recollection of the events including dreams and rare flashbacks in which he was feeling as if the dramatic event was recurring.  Intense psychological distress on exposure to internal and external clues that symbolize his traumatic event and exaggerated psychological reactivity.  The examiner noted the Veteran persistently avoided stimuli associated with the trauma and exhibited some numbing of general responsiveness that was not present prior to Vietnam.  He avoided thoughts, feelings or conversations associated with his military exposure and avoided some places or activities where people could arouse recollections of his experiences.  At times, he minimized his experiences and had the inability to recall a point aspect of his trauma.  He showed diminished interest in significant activities and restricted ranges of affect.  He exhibited persistent symptoms of increased arousal with sleep disturbance, anger, irritability, poor concentration, and exaggerated startle reflux.  The duration of his symptoms were noted to be chronic for several decades.  

There is no question that the Veteran's PTSD results in some social and occupational impairment.  However, after carefully reviewing the evidence of record in light of the regulatory rating criteria, the Board is compelled to conclude that the current 30 percent rating accurately reflects the demonstrated symptoms and impairment.  The evidence in this case clearly paints a picture of an individual whose PTSD symptoms are most in keeping with those listed for a 30 percent rating.  Specifically, the record shows only mild impairment in occupational and social settings.  There are no reports of problems with his self-care, and while he does suffer some sleep disturbance, depression, anxiety, there is no indication of memory loss.  On examination, his thoughts are organized and goal-directed; his sensorium is clear.  In addition, the Veteran has consistently been well-kempt, maintained eye contact, and exhibited normal conversation.

Although the Veteran's GAF was a 38 on most recent examination, his symptomatology as reported on that examination is not consistent with the reported score.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Here the Veteran denied delusions and hallucinations.  On examination, his thoughts were organized and goal-directed; his sensorium is clear.  His judgment and insight were good.  There was no evidence of delirium.  His symptoms were more accurately reflected by the GAF score 50 or 55, as was originally reported in 1997 upon his diagnosis.  (A GAF score between 51 and 60 is indicative of moderate symptoms or moderate difficulties).  Therefore, the Board finds that the Veteran did not exhibit major impairments in judgment, thinking, or mood; and therefore gives the assigned GAF score little probative weight in considering the Veteran's overall disability picture. 

Furthermore, the Veteran has never been hospitalized for his PTSD, and has never exhibited circumstantial, circumlocutory, or stereotyped speech.  The Veteran also has not demonstrated difficulty in understanding complex commands, or any impairment of memory, judgment, or abstract thinking.  Therefore, a 50 percent rating is not warranted.  

After considering the Veteran's PTSD impairment as it is reflected in the present record, the Board is compelled to find that at the time of his death, the Veteran's overall PTSD impairment is most accurately reflected in the criteria for the current 30 percent rating during the entire period covered by this appeal.  As such, the preponderance of the evidence is against a rating in excess of 30 percent.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, for accrued benefit purposes, is not warranted.

Entitlement to an evaluation in excess of 30 percent for service-connected PTSD, for accrued benefit purposes, is not warranted.  

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


